The Honorable Mike Kinard State Senator P.O. Box 727 Magnolia, AR 71753
Dear Senator Kinard:
This is in response to your request for an opinion on the following question:
When auxiliary and volunteer firemen, auxiliary deputy sheriffs, and Office of Emergency Service operators use their personal vehicles on county business and install appropriate emergency vehicle equipment such as emergency vehicle lights and sirens, do they then acquire the rights of emergency vehicles under the motor vehicle laws governing operations of emergency vehicles?
Your question requires individual consideration of each specified category of motor vehicle operator.  The "rights of emergency vehicles" referenced in your question are set forth in the Uniform Act Regulating Traffic on Highways in Arkansas, codified at A.C.A.27-49-101, et seq.  Section 27-49-109 states:
    (a)  The driver of any authorized emergency vehicle when responding to an emergency call upon approaching a read [red] or stop signal or any stop signal shall slow down as necessary for safety but may proceed cautiously past the red or stop sign or signal.  At other times, drivers of authorized emergency vehicles shall stop in obedience to a stop sign or signal.
    (b)  No driver of any authorized emergency vehicle shall assume any special privilege under this subtitle except when the vehicle is operated in response to an emergency call or in the immediate pursuit of an actual or suspected violator of the law.
With regard to otherwise applicable speed limits, A.C.A.27-51-202 states:
    (a)  The prima facie speed limitations set forth in this subchapter shall not apply to authorized emergency vehicles when responding to emergency calls and the drivers thereof sound an audible signal by bell, siren, or exhaust whistle.
    (b)  This section shall not relieve the driver of an authorized emergency vehicle from the duty to drive with due regard for the safety of all persons using the street, nor shall it protect the driver of any emergency vehicle from the consequence of a reckless disregard of the safety of others.
See also A.C.A. 27-51-204
It is thus apparent that "authorized emergency vehicles" are accorded certain exemptions in connection with traffic regulations, so long as they are responding to emergency calls or pursuing suspected violators.  The definition of "authorized emergency vehicle" offers guidance with regard to the category of operators in question.  Under A.C.A. 27-49-219(d)(1), this term includes:
    (A)  Motor vehicles used by state, county, or city and municipal police agencies, all of which shall be equipped with blue rotating or flashing emergency lights;
    (B)  Motor vehicles used by state, county, city, or municipal fire departments, or motor vehicles owned and used by volunteer firefighters while engaged in official duties; motor vehicles used by privately owned fire departments; and ambulances used solely for ambulance purposes which are approved as ambulances in accordance with State and federal highway safety standards, all of which shall be equipped with red rotating or flashing emergency lights.  Flashing emergency lights shall be used by volunteer firefighters solely while engaged in the performance of duties as volunteer firemen. . . .  The language of 27-49-219(d)(1)(B) clearly includes "motor vehicles owned and used by volunteer firefighters while engaged in official duties" within the definition of "authorized emergency vehicle."  Therefore, the answer to your question is, generally, "yes" with regard to volunteer firemen.  Section 27-49-21(d)(1)(B) would also support an affirmative response with regard to "auxiliary" firemen, to the extent these persons are "volunteers."  A conclusive response would, however, required additional information concerning their particular status.
With regard to auxiliary deputy sheriffs, it should be initially noted that an auxiliary law enforcement officer "shall have the authority of a police officer as set forth by statutes of this state when the auxiliary law enforcement officer is performing an assigned duty and is under the direct supervision of a full-time certified law enforcement officer."  A.C.A. 12-9-303(a).  For purposes of this provision, "law enforcement officer" means "any appointed law enforcement officer or sheriff who is responsible for the prevention and detection of crime and the enforcement of the criminal, traffic, or highway laws of this state."  A.C.A.12-9-301(a).
Auxiliary deputy sheriffs, when performing assigned duties under direct supervision, as required, apparently act on behalf of and through the department.  It may therefore reasonably be concluded that the motor vehicle qualifies as one which is "used by" the county when the auxiliary deputy is engaged in official duties. The vehicle would, in that instance, constitute an "authorized emergency vehicle," indicating that the answer to your question is, generally, "yes" with regard to these persons.  This conclusion is also indicated by the fact that the vehicle reasonably falls within the category of "police vehicles on duty" for purposes of A.C.A. 27-51-204(b)(1), which states:
    The maximum and minimum speed limits posted shall apply to all vehicles using the facility except authorized emergency vehicles on emergency trips such as police vehicles on duty. . . (Emphasis added.)
I assume that your question with regard to Office of Emergency Service operators pertains to an organization for emergency services established pursuant to the Arkansas Emergency Services Act of 1973.  A.C.A. 12-75-101, et seq.  This act establishes a State Office of Emergency Services and authorizes the creation of comparable local organizations.  A.C.A. 12-75-102 and 12-75-109. Particularly significant for purposes of your inquiry is12-75-113 which states:
    (a)  Due to the time-critical nature of response to the scene of disaster or major emergency occurrence, the Director of the State Office of Emergency Services is authorized to designate appropriate vehicles as requested in the staffing patterns of the state and local office of emergency services and other state agency vehicles with an emergency service response requirement as emergency response vehicles.
    (b)  Designated state and local government emergency response vehicles under this chapter shall share the same privilege and immunities regarding traffic laws and ordinances as other emergency vehicles as defined by state law.
    (c)  Emergency vehicles authorized by this chapter shall be identified by a flashing light or rotating beacon which will be green in color.
    (d)  When responding to an emergency, the designated emergency vehicle shall have flashing lights or rotating beacon activated and must be equipped with and operating a siren device.
It thus appears that the vehicle must be designated as an "emergency response vehicle" by the Director of the State Office of Emergency Services before the aforementioned exceptions for authorized emergency vehicles will apply.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.